Title: To Thomas Jefferson from Tench Coxe, 23 May 1793
From: Coxe, Tench
To: Jefferson, Thomas



Sir
May 23d. 1793

I have the honor to inform you that the house of Pragers & Co. will supply some Bills on Amsterdam at 3/ Pennsa. Money, or 36 ninetieths of a dollar. The Treasury bills supplied for the use of the Department of State on the last occasions were at 364/11 Ninetieths, which the Merchants consider as the par.
Not being in trade I would recommend an Application to Mr. Vaughan in regard to Messrs. Pragers bills, which however I consider as among the best at all times.

If you wish to have the matter completed I shall be ready to make the Enquiry and to procure the bills on your favoring me a note of the number of Dollars to be invested.
British bills are to be procured at 70 ⅌Cent, or 2 ⅌Cent premium. With great respect, I have the honor to be, Sir Your most obedt. servt.

Tench Coxe

